Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11, 13, 14, 17, 18, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hayslett et al. (US 2017/0158284 A1), hereinafter, Hayslett in view of Duda (US 2,287,343 A).
	Regarding claim 1, Hayslett (Figures 1 and 2) teaches an e-bike (electric cycle 40) comprising: a frame assembly (frame 42); a first wheel (front wheel 54) supporting the frame assembly and a second wheel (drive wheel 82) supporting the frame assembly; a motor assembly (power unit 60) coupled to the frame assembly and having a motor output shaft (crank shaft 64); and a chainring assembly (crank assembly 62). However, Hayslett does not teach that the chainring assembly including a mounting portion clamped onto the motor output shaft. 
sprocket wheel 1) including a mounting portion clamped onto the motor output shaft. 
	It would have been obvious to one of ordinary skill, in the art at the time of the invention, to modify Hayslett chainring assembly in view of Duda, to include a mounting portion to be clamped on the motor shaft. So it would be fixed rigidly and yet be capable of expansion for removal without difficulty.
	Regarding claim 2, the combination of Hayslett in view of Duda further teaches that the motor shaft is splined (see Hayslett Figure 2).
	Regarding claim 9, the combination of Hayslett in view of Duda further teaches that the mounting portion of the chainring assembly includes a circumferential ring having a radial slot permitting the chainring assembly to be clamped onto the motor output shaft (see Duda Figure 1).
	Regarding claim 10, the combination of Hayslett in view of Duda further teaches that the chainring assembly includes a spider portion having multiple radial arms; and the radial slot is circumferentially aligned with one of the multiple radial arms (see Duda Figure 1).
	Regarding claim 11, the combination of Hayslett in view of Duda further teaches that the chainring assembly further includes a chainring supported by the spider portion (see Duda Figure 1).
	Regarding claim 13, the combination of Hayslett in view of Duda further teaches a fastener (bolt 8)  positioned through an opening in the chainring assembly and through a portion of the radial slot (see Duda Figure 1).
	Regarding claims 14, 17, 18, 20, and 21, the combination of Hayslett in view of Duda teaches all the limitations as discussed above.

	Regarding claim 24, the combination of Hayslett in view of Duda further teaches a spider portion having multiple radial arms that each extend from the circumferential ring, wherein the radial slot extends radially into one of the multiple radial arms along a portion of the radial arm, such that the radial slot is closed off at a radially outer end within the radial arm (see Duda Figure 1).
	Allowable Subject Matter
Claims 3-8, 12, 15, 16, 19, 22, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference noted on the attached PTO-892 form teach chainring assemblies of interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/H.S./Examiner, Art Unit 3611                       

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611